                          UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLORADO

Civil Action No. 1:21-cv-01398-CMA-NYW

RE/MAX, LLC, a Delaware limited liability company,

             Plaintiff,

v.

EXP REALTY, LLC, a Washington limited liability company,

             Defendant.



          NOTICE REGARDING RESOLUTION OF DISCOVERY DISPUTE


      Plaintiff RE/MAX, LLC (“RML”) and Defendant eXp Realty, LLC (“eXp”) have

reached agreement on the deadline for eXp to respond to RML’s Second Set of Written

Discovery, which was the subject of eXp’s motion filed July 12, 2021 (ECF No. 62; the

“Motion”). The parties do not require further assistance from the Court on the Motion.
Dated: July 15, 2021.   Respectfully submitted,



                        s/Thomas A. Olsen
                        Kathryn A. Reilly
                        Thomas A. Olsen
                        Melissa L. Romero
                        Wheeler Trigg O’Donnell LLP
                        370 Seventeenth Street, Suite 4500
                        Denver, CO 80202
                        Telephone: 303.244.1800
                        Facsimile: 303.244.1879
                        Email: reilly@wtotrial.com
                               olsen@wtotrial.com
                               romero@wtotrial.com

                        Attorneys for Plaintiff RE/MAX, LLC


                        s/Jeffrey M. Lippa
                        Janette L. Ferguson
                        Jeffrey M. Lippa
                        Jessica P. Marsh
                        Williams Weese Pepple & Ferguson
                        1801 California St., Suite 3400
                        Denver, CO 80202
                        Telephone: 303.861.2828
                        Facsimile: 303.861.4017
                        Email: jferguson@williamsweese.com
                                jlippa@williamsweese.com
                                jmarsh@williamsweese.com

                        Attorneys for Defendant eXp Realty, LLC




                         2
                             CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on July 15, 2021, I electronically filed the foregoing
NOTICE REGARDING RESOLUTION OF DISCOVERY DISPUTE with the Clerk of
Court using the CM/ECF system which will send notification of such filing to the
following email addresses:

      •   Janette L. Ferguson
          jferguson@williamsweese.com
      •   Jeffrey M. Lippa
          jlippa@williamsweese.com
      •   Jessica P. Marsh
          jmarsh@williamsweese.com

                                      s/ Thomas A. Olsen
